June 15, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Herault (U.S. Patent Application Publication No. 2004/0217642 A1) in view of Tame et al (U.S. Patent No. 8,876,213 B2) and Blendea et al (U.S. Patent Application Publication No. 2014/0191553 A1).

    PNG
    media_image1.png
    153
    183
    media_image1.png
    Greyscale


a cable 26 to be connected to a seat-side cable arranged on a seat; and
a body member 4 that is mountable on the seat and includes a routing section 24 therein in which the cable is arranged, wherein
the cable includes an arranged portion that is arranged in the routing section but does not show a connecting operation section that extends outside the routing section when being connected to the seat-side cable.

    PNG
    media_image2.png
    371
    331
    media_image2.png
    Greyscale

However, Blendea et al teach a connecting operation section that is capable of extending outside the routing section when being connected to a seat-side cable 148; the connecting operation section being capable of being arranged in the routing section when the body member is mounted on the seat. As for claim 2, Tame et al teach that the connecting operation section further includes a connector 176 to be connected to the seat-side cable.


    PNG
    media_image3.png
    264
    412
    media_image3.png
    Greyscale

However, Tame et al teach a connecting operation section that is capable of extending outside the routing section when being connected to the seat-side cable; the connecting operation section being capable of being arranged in the routing section when the body member is mounted on the seat.  As for claim 2, Tame et al teach that the connecting operation section further includes a connector to be connected to the seat-side cable. It would have been obvious and well within the level of ordinary skill in the art to modify, the armrest, as taught by Herault, to include a connecting operation portion section, as taught by Tame et al and Blendea et al, since it would provide stability ad protection to the portion of the cable when the body member is mounted on the seat.

Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

because it teaches armrests with cables extending through the body of the armrests with connectors similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/            Primary Examiner, Art Unit 3636